Citation Nr: 0416877	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  01-04 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for carcinoma in situ, 
headaches, nasal congestion, a skin disorder, muscle and 
joint pain, menstrual pain, memory loss, chronic fatigue with 
insomnia, each claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty training in the United States 
Army Reserves from June to August 1988, and active duty from 
June 1989 to August 1992, including service in Southwest Asia 
from August 2, 1991 to January 17, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 Department of 
Veterans' Affairs (VA) St. Paul Minnesota, Regional Office 
(RO) decision, which denied the claims on appeal.  

In August 2002, the veteran was afforded a Travel Board 
hearing at the RO, which was conducted by the undersigned 
Veteran's Law Judge, a transcript of which is on file.  

The Board Remanded the claims on appeal in May 2003, for 
development which was completed as to most claims, but not 
the claim of service connection for chronic fatigue with 
sleeplessness, and other necessary development remains to be 
completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).  

The Board sincerely regrets the necessity of this second 
Board Remand.  However, critical development remains to be 
completed in this case: The veteran's service medical records 
presently on file are incomplete in a critical way-for lack 
of any service medical records for the veteran's active duty 
from March 1992 to her separation from active duty on August 
3, 1992-upon returning from the Persian Gulf.  The claims 
file includes no separation examination and medical history 
reports for August 1992, and the claims file includes no 
documented explanation for the lack of copies of these 
records, which were not among those service medical records 
obtained years ago.  Given this recent discovery, the Board 
may not proceed without significant prejudice to the veteran 
and her claims on appeal.

Additionally, some of the development requested by the Board 
in the prior Remand was not completed, with regard to the 
claim of service connection for fatigue with sleeplessness or 
insomnia, to include chronic fatigue syndrome.  Although the 
veteran was afforded notice of the VCAA which is adequate, 
the veteran has not been afforded an appropriate VA 
examination for chronic fatigue or a sleep disorder-to 
include chronic fatigue disorder, nor do the existing VA 
medical opinions and statements include nexus information 
regarding the veteran's complaints.  Accordingly, the duty to 
assist has not been met with regard to the claim of service 
connection for chronic fatigue with sleeplessness, claimed as 
due to undiagnosed illness.  The Board cannot cure this 
defect, as the Board is not at liberty to base its decisions 
on its own conclusions of medicine.  See Colvin v. Brown, 6 
Vet. App. 177 (1993).  

In requesting the above VA examination, the Board notes that 
the CAVC has specifically mandated that a Board Remand 
confers on the veteran-as a matter of law-the right to 
compliance with Board Remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  

Given those pronouncements, and the continuing need for 
necessary development, the Board finds that a second Board 
Remand is needed so as to request and obtain copies of all of 
her service medical records, even though it will-
regrettably-further delay decisions in these matters.  See 
38 C.F.R. §§ 3.327, 19.9 (2003).  Additionally, the requested 
VA examination and medical nexus opinion should be obtained 
regarding the claim of service connection for fatigue with 
sleeplessness, to include chronic fatigue syndrome.  

The Board must also note that if additional service medical 
records are located, then the veteran must be afforded 
additional VA examinations with regard to each and every 
claim on appeal, and the reports of each examination must 
include notation that her claims file was reviewed, 
specifically to include reference to her service medical 
records-from June 1988 to August 1992.  

Finally, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003), and any other applicable legal 
precedent.  



3.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and request and obtain copies of the 
veteran's service medical records for her 
active duty from January 1992 through 
August 3, 1992, specifically to include a 
request for copies of her separation 
report of examination and report of 
medical history, as well as clarification 
as to the likely location of these 
service medical records if not located.  

In doing so, the VBA AMC should request 
the NPRC to clarify any additional 
necessary development in this regard.  
Copies of the VBA AMC's written request, 
and NPRC's response, must be maintained 
in the claims file.  All leads should be 
pursued with explanatory documentation as 
to any records not available.

4.  The VBA AMC should arrange for an 
appropriate VA examination, including on 
a fee basis if necessary, for medical 
nexus opinions by an appropriate 
specialist who has carefully reviewed the 
veteran's documented service and post-
service medical recorded history, for the 
purpose of ascertaining the likely 
etiology of any chronic fatigue and/or 
sleeplessness presently found on 
examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  


The examiner must NOT ONLY annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination, but the report must include 
specific reference to the service medical 
records, the December 1996 Persian Gulf 
War examination report, as well as the 
June 6, 2001 medical statement of 
DRS(initials), MD of "possible Gulf War 
Syndrome" with fatigue, and answer the 
following medical question:

--Is it at least as likely as not that 
the veteran's complaints of chronic 
fatigue are related to non-service-
connected somatization disorder or long 
history of cigarette smoking, or other 
non-service related disorders, and if 
not, is it at least as likely as not that 
the veteran's complaints of chronic 
fatigue are the result of her service in 
the Persian Gulf War?  

Any further indicated special studies 
must be conducted.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

5.  If and only if additional service 
medical records are obtained, the veteran 
should be afforded all appropriate VA 
examinations regarding each of her claims 
on appeal, other than chronic fatigue 
with sleeplessness.  If such development 
is indicated, then appropriate nexus 
opinions should be obtained with regard 
to each of the remaining claims on 
appeal.  As is the case above, the claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination(s).  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate each of the claims on 
appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


